Citation Nr: 0627582	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  05-09 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active duty service from February 
1946 to December 1947.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2004, 
a statement of the case was issued in February 2005, and a 
substantive appeal was received in February 2005.  A Board 
hearing at the local RO was held in April 2006. A motion to 
advance this case on the docket was granted in August 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming that the severity of his bilateral 
hearing loss warrants a compensable evaluation.  The veteran 
was afforded a VA audiological examination in April 2004, 
which showed that the veteran's bilateral hearing loss was 
considered not compensable under 38 C.F.R. § 4.85, Tables VI 
and VII.  However, at the April 2006 Board hearing, the 
veteran testified that the severity of his bilateral hearing 
loss had increased since the April 2004 examination.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is evidence of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on 
the veteran's hearing testimony, the Board finds that a new 
VA examination is necessary to determine the extent of the 
veteran's current hearing loss. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The veteran should be scheduled for a 
VA 
audiological examination to determine the 
current extent of his bilateral hearing 
loss.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  

2.	Thereafter, the issue on appeal should 
be
readjudicated.  The veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


